        Case 1:11-cr-00258-ELH Document 590 Filed 09/23/20 Page 1 of 18



                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF MARYLAND

   UNITED STATES OF AMERICA,

       v.
                                                        Criminal Action No. ELH-11-258
   GEORGE PLUNKETT,
     Defendant.

                                 MEMORANDUM OPINION

       On July 27, 2020, George Plunkett, through counsel, filed an “Emergency Motion For

Compassionate Release Pursuant To 18 U.S.C. § 3582(c)(1)(A)(i).” ECF 577. The Motion is

supported by a memorandum of law (ECF 579) (collectively, the “Motion”) and four sealed

exhibits, including extensive medical records. ECF 579-1 to ECF 579-4. The government

opposes the Motion (ECF 585) and submitted five sealed exhibits. ECF 585-1 to ECF 585-5.

Defendant has replied. ECF 588.

       No hearing is necessary to resolve the Motion. For the reasons that follow, I shall grant

the Motion.

                                       I.   Background

       A grand jury in the District of Maryland returned an indictment on May 5, 2011, charging

Plunkett and five codefendants with conspiracy to distribute and possess with intent to distribute

five kilograms or more of cocaine, in violation of 21 U.S.C. § 846. ECF 1. In a superseding

indictment returned on August 25, 2011, a forfeiture count was added. ECF 59.

       On April 16, 2012, Plunkett entered a plea of guilty to the superseding indictment. ECF

98. Plunkett tendered his guilty plea pursuant to a Plea Agreement (ECF 99), and under Fed. R.

Crim. P. 11(c)(1)(C), by which the parties agreed to a term of 180 months’ imprisonment as the

appropriate disposition.    Id. ¶ 9.   Plunkett’s Plea Agreement also stipulated that Plunkett
           Case 1:11-cr-00258-ELH Document 590 Filed 09/23/20 Page 2 of 18



qualified as a Career Offender, pursuant to § 4B1.1(a) of the United States Sentencing

Guidelines (the “Guidelines” or “U.S.S.G”). Id. ¶ 6(a). The parties contemplated a base offense

level of 37, and a Criminal History Category of VI. Id. ¶¶ 6, 7.

       The Plea Agreement included a stipulation of facts.           Id. at 10.   According to the

stipulation, from August 2010 until May 2011, Plunkett was a member of a cocaine-trafficking

organization that conspired to “obtain large quantities of cocaine from sources of supply in

California and ship the cocaine to Maryland.” Id. Plunkett admitted that “it was foreseeable to

[him]” and “in furtherance of the conspiracy” that he conspired to “distribute and possess with

the intent to distribute at least 50 kilograms but less than 150 kilograms of cocaine.” Id. 1

       The Presentence Investigation Report (“PSR,” ECF 579-3) deemed Plunkett a Career

Offender, as anticipated. Id. ¶ 19. This is because he had three prior felony drug convictions,

which dated to 1991, 1995, and 1998, when the defendant was 18, 22, and 25 years of age,

respectively. Id. ¶¶ 24-34. The defendant received a sentence of seven years of incarceration for

the first offense and served a total of three years in prison. Id. ¶¶ 24, 27. And, for the second

and third offenses, he was sentenced to eight and ten years respectively, and served about half of

the sentences in both instances. Id. ¶¶ 29, 32.

       As a Career Offender, the defendant an Offense Level of 37, before deductions for

acceptance of responsibility. After deductions for acceptance of responsibility, pursuant to

U.S.S.G. § 3E1.1, Plunkett’s final offense level was 34. Id. ¶ 21. And, as a Career Offender, his

Criminal History was VI. Id. ¶ 36. Therefore, based on an offense level of 34 and a Criminal


       1
         Facts from the cases of Plunkett’s codefendants also demonstrate that the organization
was trafficking large quantities of cocaine. For example, one of Plunkett’s codefendants was
caught driving a trailer from California to Maryland with 136 kilograms of cocaine. The drugs
had an approximate wholesale value of $4,060,000, and an approximate street value of
$13,600,000.

                                                  2
           Case 1:11-cr-00258-ELH Document 590 Filed 09/23/20 Page 3 of 18



History of VI, Plunkett’s Guidelines called for a period of incarceration ranging from 262 to 327

months of imprisonment. ECF 579-3, ¶ 46. 2 He was also subject to a mandatory minimum term

of 10 years’ imprisonment. Id. ¶ 45

       Sentencing was held on June 29, 2012. ECF 133. At the time, the defendant was 39

years old. ECF 579-3 at 1. He stood 6 feet 2 inches tall and weighed 300 pounds. Id. ¶ 61.

That equated to a BMI of 38.5. ECF 585 at 18 n.10. Pursuant to the Plea Agreement, the Court

imposed a term of imprisonment of 180 months of imprisonment. ECF 134 (Judgment). Thus,

Plunkett’s sentence was well below the advisory sentencing guidelines range of 262 to 327

months’ incarceration. ECF 579-3, ¶ 46. It was also below the Guidelines for a non-Career

Offender. The sentence dated to May 16, 2011, when Plunkett was arrested. See ECF 579-3 at 1;

ECF 585-1 at 3.

       Plunkett filed a motion to vacate under 28 U.S.C. § 2255 on December 10, 2012, arguing

ineffective assistance of counsel. ECF 162. That motion was denied by Memorandum Opinion

and Order of November 27, 2013. ECF 254; ECF 255. Plunkett subsequently moved for a

sentence reduction on April 18, 2016. ECF 464. The Court denied Plunkett’s motion on May

11, 2016. ECF 470. And, Plunkett filed another motion to vacate on May 26, 2016 based on

Johnson v. United States, 135 S. Ct. 2551 (2015) (ECF 478), which was also denied by

Memorandum Opinion and Order of December 13, 2016. ECF 495; ECF 496.

       Plunkett, who was born in 1972, is now 47 years of age. ECF 579 at 3. He is presently

incarcerated at FCI Cumberland, a medium security facility. Id. Notably, he has served about

112 months of his sentence. Id. at 1. This equates to about 62% of the sentence, exclusive of


       2
         If defendant were not a Career Offender, his final offense level would have been 36.
ECF 579-3, ¶¶ 18, 20, 21. His Guidelines would have been 188-235 months. And, his Criminal
History Category would have been IV. Id. ¶ 36.

                                               3
        Case 1:11-cr-00258-ELH Document 590 Filed 09/23/20 Page 4 of 18



good time credits under 18 U.S.C. § 3624(b). ECF 585 at 3. Accounting for good time credit, he

has served about 75% of his sentence. Id. at 4. Defendant has a projected release date of

February 24, 2023. Id.; ECF 585-1 (Inmate Data) at 3.

       Plunkett’s medical history includes diabetes, hypertension, hyperlipidemia, obesity, and

interstitial pulmonary disease. ECF 579 at 3, 7. Defendant was hospitalized in January 2010 at

Sinai Hospital of Baltimore for Type II diabetes and high blood pressure, and was prescribed a

range of medications to treat both. ECF 579-3, ¶ 61. Moreover, while he was incarcerated,

defendant was diagnosed with colon cancer and underwent three major surgeries. ECF 579 at 7.

He petitioned the Warden at FCI Cumberland on June 16, 2020, and again on June 26, 2020,

seeking a reduction in sentence. ECF 579 at 4; see ECF 579-2. The Warden denied Plunkett’s

request. Id.

       Additional facts are included, infra.

                                  II.   Standard of Review

       Ordinarily, a court “may not modify a term of imprisonment once it has been imposed.”

18 U.S.C. § 3582(c); see United States v. Chambers, 956 F.3d 667, 671 (4th Cir. 2020); United

States v. Jackson, 952 F.3d 492, 495 (4th Cir. 2020); United States v. Martin, 916 F.3d 389, 395

(4th Cir. 2019). But, “the rule of finality is subject to a few narrow exceptions.” Freeman v.

United States, 564 U.S. 522, 526 (2011). One such exception is when the modification is

“expressly permitted by statute.” 18 U.S.C. § 3582(c)(1)(B); see Jackson, 952 F.3d at 495.

       Commonly termed the “compassionate release” provision, 18 U.S.C. § 3582(c)(1)(A)(i)

provides a statutory vehicle to modify a defendant’s sentence. Section 3582 was adopted as part

of the Sentencing Reform Act of 1984. It originally permitted a court to alter a sentence only

upon a motion by the Director of the BOP. See Pub. L. No. 98-473, § 224(a), 98 Stat. 2030



                                               4
         Case 1:11-cr-00258-ELH Document 590 Filed 09/23/20 Page 5 of 18



(1984). Thus, a defendant seeking compassionate release had to rely on the BOP Director for

relief. See, e.g., Orlansky v. FCI Miami Warden, 754 F. App’x 862, 866-67 (11th Cir. 2018);

Jarvis v. Stansberry, No. 2:08CV230, 2008 WL 5337908, at *1 (E.D. Va. Dec. 18, 2008)

(denying compassionate release motion because § 3582 “vests absolute discretion” in the BOP).

       However, for many years the safety valve of § 3582 languished. BOP rarely filed

motions on an inmate’s behalf. As a result, compassionate release was exceedingly rare. See

Hearing on Compassionate Release and the Conditions of Supervision Before the U.S.

Sentencing Comm’n 66 (2016) (statement of Michael E. Horowitz, Inspector General, Dep’t of

Justice) (observing that, on average, only 24 inmates were granted compassionate release per

year between 1984 and 2013).

       In December 2018, Congress significantly amended the compassionate release

mechanism when it enacted the First Step Act of 2018 (“FSA”). See Pub. L. 115-391, 132 Stat.

5239 (2018). As amended by the FSA, 18 U.S.C. § 3582(c)(1)(A) permits a court to reduce a

defendant’s term of imprisonment “upon motion of the Director of [BOP], or upon motion of the

defendant after the defendant has fully exhausted all administrative rights to appeal a failure of

the [BOP] to bring a motion on the defendant’s behalf or the lapse of 30 days from the receipt of

such a request by the warden of the defendant’s facility,” whichever occurs first. So, once a

defendant has exhausted his administrative remedies, he may petition a court directly for

compassionate release.

       Under § 3582(c)(1)(A), the court may modify the defendant’s sentence if, “after

considering the factors set forth in section 3553(a) to the extent that they are applicable,” it finds

that

       (i) extraordinary and compelling reasons warrant such a reduction;



                                                  5
        Case 1:11-cr-00258-ELH Document 590 Filed 09/23/20 Page 6 of 18



       (ii) the defendant is at least 70 years of age, has served at least 30 years in prison,
       pursuant to a sentence imposed under section 3559(c), for the offense or offenses
       for which the defendant is currently imprisoned, and a determination has been
       made by the Director of the Bureau of Prisons that the defendant is not a danger to
       the safety of any other person or the community, as provided under section
       3142(g);

       and that such a reduction is consistent with applicable policy statements issued by
       the Sentencing Commission . . . .

       Accordingly, in order to be entitled to relief under 18 U.S.C. § 3582(c)(1)(A)(i), the

defendant must demonstrate that (1) “extraordinary and compelling reasons” warrant a reduction

of his sentence; (2) the factors set forth in 18 U.S.C. § 3553(a) countenance a reduction; and (3)

the sentence modification is “consistent” with the policy statement issued by the Sentencing

Commission in U.S.S.G. § 1B1.13.

       “When deciding whether to reduce a defendant’s sentence under § 3582(c)(1)(A), a

district court may grant a reduction only if it is ‘consistent with applicable policy statements

issued by the Sentencing Commission.’” United States v. Taylor, ___ F. App’x ___, 2020 WL

5412762, at * 1 (4th Cir. Sept. 9, 2020) (per curiam) (citing 18 U.S.C. § 3582(c)(1)(A)); see also

28 U.S.C. § 994(t) (directing Sentencing Commission to “describe what should be extraordinary

and compelling reasons for sentence reduction”).

       U.S.S.G. § 1B1.13 is titled “Reduction in Term of Imprisonment under 18 U.S.C.

§ 3582(c)(1)(A) Policy Statement.” U.S.S.G. § 1B1.13(1)(A) provides for a sentence reduction

based on “extraordinary and compelling reasons,” and § 1B1.13(1)(B) provides for a reduction

based on age, in combination with other requirements. U . S . S . G . § 1B1.13(2) establishes as a

relevant factor that “the defendant is not a danger to the safety of any other person or to the

community, as provided in 18 U.S.C. § 3142(g).”

       The Application Notes permit compassionate release based on circumstances involving



                                                 6
        Case 1:11-cr-00258-ELH Document 590 Filed 09/23/20 Page 7 of 18



illness, declining health, age, exceptional family circumstances, as well as “other reasons.”

Application Note 1 to U.S.S.G. § 1B1.13 defines “Extraordinary and Compelling Reasons” in

part as follows (emphasis added):

        1. Extraordinary and Compelling Reasons.—Provided the defendant
        meets the requirements of subdivision (2), extraordinary and compelling
        reasons exist under any of the circumstances set forth below:

         (A) Medical Condition of the Defendant.—

             (i) The defendant is suffering from a terminal illness (i.e., a serious and
             advanced illness with an end of life trajectory). A specific prognosis of life
             expectancy (i.e., a probability of death within a specific time period) is not
             required. Examples include metastatic solid-tumor cancer, amyotrophic
             lateral sclerosis (ALS), end-stage organ disease, and advanced dementia.

             (ii) The defendant is—

                  (I) suffering from a serious physical or medical condition,

                (II) suffering from a serious functional or cognitive impairment, or

                (III) experiencing deteriorating physical or mental health because of
                the aging process,

           that substantially diminishes the ability of the defendant to provide self-care
           within the environment of a correctional facility and from which he or she is
           not expected to recover.

       Application Note 1(B) provides that age is an extraordinary and compelling reason where

the defendant is at least 65 years of age, has serious physical or mental health issues, and has

served at least 10 years in prison or 75% of the sentence. Application Note 1(C) concerns

Family Circumstances. Application Note 1(D) is titled “Other Reasons.” It permits the

court to reduce a sentence where, “[a]s determined by the Director of the Bureau of Prisons,

there exists in the defendant’s case an extraordinary and compelling reason other than, or in

combination with, the reasons described in subdivisions (A) through (C).” U.S.S.G. § 1B1.13

App. Note 1(D).

                                                 7
           Case 1:11-cr-00258-ELH Document 590 Filed 09/23/20 Page 8 of 18



       The BOP regulation appears at Program Statement 5050.50, Compassionate

Release/Reduction in Sentence: Procedures for Implementation of 18 U.S.C. §§ 2582 and

4205. The Court may not rely on the Program Statement, however. Rather, the Court must

consider the Sentencing Commission’s policy statements. Taylor, 2020 WL 5412762, at * 1.

       The defendant, as the movant, bears the burden of establishing that he is entitled to a

sentence reduction under 18 U.S.C. § 3582. See, e.g., United States v. Hamilton, 715 F.3d 328,

337 (11th Cir. 2013); United States v. Edwards, NKM-17-00003, 2020 WL 1650406, at *3

(W.D. Va. Apr. 2, 2020). If the defendant can show an extraordinary and compelling reason that

renders him eligible for a sentence reduction, the Court must then consider the factors under 18

U.S.C. § 3553(a) to determine whether, in its discretion, a reduction of sentence is appropriate.

Dillon, 560 U.S. at 827. But, compassionate release is a “rare” remedy. United States v.

Chambliss, 948 F.3d 691, 693-94 (5th Cir. 2020); United States v. Mangarella, FDW-06-151,

2020 WL 1291835, at *2-3 (W.D. N.C. Mar. 16, 2020); White v. United States, 378 F. Supp. 3d

784, 787 (W.D. Mo. 2019).

                                      III.    COVID-19 3

       Defendant filed his Motion while the nation is “in the grip of a public health crisis more

severe than any seen for a hundred years.” Antietam Battlefield KOA v. Hogan, CCB-20-1130,

___ F. Supp. 3d ___, 2020 WL 2556496, at *1 (D. Md. May 20, 2020). That crisis is COVID-

19. 4 The World Health Organization declared COVID-19 a global pandemic on March 11, 2020.

See Seth v. McDonough, PX-20-1028, 2020 WL 2571168, at *1 (D. Md. May 21, 2020).


       3
           The Court may take judicial notice of matters of public record. See Fed. R. Evid. 201.
       4
         Severe Acute Respiratory Syndrome Coronavirus 2 (SARS-CoV-2) is the cause of
coronavirus disease 2019, commonly called COVID-19. See Naming the Coronavirus Disease
and the Virus that Causes It, WORLD HEALTH ORG., https://bit.ly/2UMC6uW (last accessed June
15, 2020).

                                                  8
        Case 1:11-cr-00258-ELH Document 590 Filed 09/23/20 Page 9 of 18



       The judges of this Court “have written extensively about the pandemic.” United States v.

Williams, PWG-19-134, 2020 WL 3073320, at *1 (D. Md. June 10, 2020) (collecting cases).

Therefore, it is not necessary to recount in detail the “unprecedented nature and impact” of the

pandemic. Id.

       That said, the Court must underscore that the virus is highly contagious. See Coronavirus

Disease 2019 (COVID-19), How COVID-19 Spreads, CTRS. FOR DISEASE CONTROL &

PREVENTION (Apr. 2, 2020), https://bit.ly/2XoiDDh. Moreover, although many people who are

stricken with the virus experience only mild or moderate symptoms, the virus can cause severe

medical problems as well as death, especially for those in “high-risk categories . . . .” Antietam

Battlefield KOA, 2020 WL 2556496, at *1 (citation omitted). As of September 22, 2020,

COVID-19 has infected more than 6.8 million Americans and caused over 200,400 deaths in this

country. See COVID-19 Dashboard, THE JOHNS HOPKINS UNIV., https://bit.ly/2WD4XU9 (last

accessed Sept. 22, 2020).

       The COVID-19 pandemic is the worst public health crisis that the world has experienced

since 1918. See United States v. Hernandez, ___ F. Supp. 3d ___, 2020 WL 1684062, at *3

(S.D.N.Y. Apr. 2, 2020) (“The COVID-19 pandemic . . . . presents a clear and present danger to

free society for reasons that need no elaboration.”). The pandemic “has produced unparalleled

and exceptional circumstances affecting every aspect of life as we have known it.” Cameron v.

Bouchard, LVP-20-10949, 2020 WL 2569868, at *1 (E.D. Mich. May 21, 2020), stayed, ___

Fed. App’x ___, 2020 WL 3100187 (6th Cir. June 11, 2020). Indeed, for a significant period of

time, life as we have known it came to a halt. Although many businesses have reopened, many




                                                9
        Case 1:11-cr-00258-ELH Document 590 Filed 09/23/20 Page 10 of 18



are subject to substantial restrictions.    And, in view of the recent resurgence of the virus,

businesses are again facing closure.

       Unfortunately, there is currently no vaccine, cure, or proven treatment that is available.

Moreover, according to the Centers for Disease Control and Prevention (“CDC”), certain risk

factors increase the chance of severe illness. Those risk factors initially included age (over 65);

lung disease; asthma; chronic kidney disease; serious heart disease; obesity; diabetes; liver

disease; and a compromised immune system. See Coronavirus Disease 2019 (COVID-19),

People Who Are at Risk for Severe Illness, CTRS. FOR DISEASE CONTROL & PREVENTION (May

14, 2020), https://bit.ly/2WBcB16.

       On June 25, 2020, the CDC revised its guidance. Then, on July 17, 2020, to reflect the

most recently available data, the CDC again revised its guidance as to medical conditions that

pose a greater risk of severe illness due to COVID-19. See People of Any Age with Underlying

Medical Conditions, CTRS. FOR DISEASE CONTROL & PREVENTION (July 17, 2020),

https://bit.ly/38S4NfY. According to the CDC, the factors that increase the risk include cancer;

chronic kidney disease; COPD; being immunocompromised; obesity, where the body mass index

(“BMI”) is 30 or higher; serious heart conditions, including heart failure and coronary artery

disease; sickle cell disease; and Type II diabetes.

       The CDC has also created a second category for conditions that “might” present a risk for

complications from COVID-19. The factors that might increase the risk include cerebrovascular

disease, hypertension, pregnancy, liver disease, cystic fibrosis, neurologic conditions, a

compromised immune system, smoking, and Type I diabetes. See id. Moderate to severe asthma

is an underlying medical condition that was moved to the new category by the CDC; it is now




                                                 10
        Case 1:11-cr-00258-ELH Document 590 Filed 09/23/20 Page 11 of 18



identified as a condition that “might” put an individual at higher risk for COVID-19

complications. See id.

       Thus far, the only way to slow the spread of the virus is to practice “social distancing.”

See Coronavirus Disease 2019 (COVID-19), How to Protect Yourself & Others, CTRS. FOR

DISEASE CONTROL & PREVENTION, https://bit.ly/3dPA8Ba (last accessed May 21, 2020). Social

distancing is particularly difficult in the penal setting, however. Seth, 2020 WL 2571168, at *2.

Prisoners have little ability to isolate themselves from the threat posed by the coronavirus. Id.;

see also Cameron, 2020 WL 2569868, at *1. They are not readily able to secure safety products

on their own to protect themselves, such as masks and hand sanitizers.              Consequently,

correctional facilities are especially vulnerable to viral outbreaks and ill-suited to stem their

spread. See Coreas v. Bounds, TDC-20-0780, 2020 WL 1663133, at *2 (D. Md. Apr. 3, 2020)

(“Prisons, jails, and detention centers are especially vulnerable to outbreaks of COVID-19.”); see

also Letter of 3/25/20 to Governor Hogan from approximately 15 members of Johns Hopkins

faculty at the Bloomberg School of Public Health, School of Nursing, and School of Medicine

(explaining that the “close quarters of jails and prisons, the inability to employ effective social

distancing measures, and the many high-contact surfaces within facilities, make transmission of

COVID-19 more likely”); accord Brown v. Plata, 563 U.S. 493, 519-20 (2011) (referencing a

medical expert’s description of the overcrowded California prison system as “‘breeding grounds

for disease’”) (citation omitted).

       The Department of Justice (“DOJ”) has recognized the unique risks posed to inmates and

employees of the Bureau of Prisons (“BOP”) from COVID-19. The DOJ has adopted the

position that an inmate who presents with one of the risk factors identified by the CDC should be




                                                11
        Case 1:11-cr-00258-ELH Document 590 Filed 09/23/20 Page 12 of 18



considered as having an “extraordinary and compelling reason” warranting a sentence reduction.

See U.S.S.G. § 1B1.13 cmt. n.1(A)(ii)(I).

        Attorney General William Barr issued a memorandum to Michael Carvajal, Director of

the BOP, on March 26, 2020, instructing him to prioritize the use of home confinement for

inmates at risk of complications from COVID-19. See Hallinan v. Scarantino, 20-HC-2088-FL,

2020 WL 3105094, at *8 (E.D. N.C. June 11, 2020). Then, on March 27, 2020, Congress passed

the Coronavirus Aid, Relief, and Economic Security Act (the “CARES Act”), Pub. L. No. 116-

136, 134 Stat. 281. In relevant part, the CARES Act authorized the Director of BOP to extend

the permissible length of home confinement, subject to a finding of an emergency by the

Attorney General. See Pub. L. No. 116-136, § 12003(b)(2). On April 3, 2020, the Attorney

General issued another memorandum to Carvajal, finding “the requisite emergency . . . .”

Hallinan, 2020 WL 3105094, at *9. Notably, the April 3 memorandum “had the effect of

expanding the [BOP’s] authority to grant home confinement to any inmate . . . .” Id.

        On March 23, 2020, the CDC issued guidance for the operation of penal institutions to

help prevent the spread of the virus. Seth, 2020 WL 2571168, at *2. Notably, the BOP has

implemented substantial measures to mitigate the risks to prisoners, to protect inmates from

COVID-19, and to treat those who are infected. See ECF 585 at 12-14 (detailing measures that

BOP has implemented at BOP facilities). Indeed, as the Third Circuit recognized in United

States v. Raia, 954 F.3d 594, 597 (3rd Cir. 2020), the BOP has made “extensive and professional

efforts to curtail the virus’s spread.”




                                               12
        Case 1:11-cr-00258-ELH Document 590 Filed 09/23/20 Page 13 of 18



       As with the country as a whole, however, the virus persists in penal institutions. 5 As of

September 22, 2020, the BOP had 126,798 federal inmates and 36,000 staff.              Also as of

September 22, 2020, the BOP reported that 1,948 inmates and 672 BOP staff currently tested

positive for COVID-19; 12,330 inmates and 1,099 staff had recovered from the virus; and 122

inmates and two staff member have died from the virus. And, the BOP has completed 56,220

COVID-19 tests. See https://www.bop.gov/coronavirus/ (last accessed Sept. 22, 2020). See

COVID-19, FED. BUREAU OF PRISONS, https://bit.ly/2XeiYH1.

       With respect to FCI Cumberland, where the defendant is a prisoner, as of September 21,

2020, the BOP reported that no inmates have currently tested positive for COVID-19, 9 inmates

have pending tests, and 7 inmates and 6 staff have recovered at the facility. And, the facility has

completed 225 tests. See https://www.bop.gov/coronavirus/ (last accessed Sept. 21, 2020).

                                      IV.    Discussion

       Plunkett moves for compassionate release on the ground that his health conditions render

him particularly vulnerable to COVID-19. ECF 579 at 7. Moreover, Plunkett also contends that

the sentencing factors under 18 U.S.C. § 3553(a) counsel in favor of reducing his sentence to

time served. Id. at 12-13.

       In particular, defendant suffers from multiple conditions identified by the CDC as risk

factors, including Type II diabetes, obesity (BMI of 36.1), hypertension, hyperlipidemia, and

interstitial pulmonary disease. Id. at 1; see ECF 585-4. Further, in 2014 Plunkett was diagnosed

with a malignant neoplasm of the sigmoid colon. ECF 579-1 at 5, 6, 10. This led to multiple

surgeries, including a temporary colostomy, which was later reversed. Id. at 5. The medical

       5
          The New York Times reported in June 2020 that cases of COVID-19 “have soared in
recent weeks” at jails and prisons across the country. Timothy Williams et al., Coronavirus
cases Rise Sharply in Prisons Even as They Plateau Nationwide, N.Y. TIMES (June 18, 2020),
https://nyti.ms/37JZgH2.

                                                13
        Case 1:11-cr-00258-ELH Document 590 Filed 09/23/20 Page 14 of 18



records reflect that Plunkett sometimes refuses medical treatment and is not always compliant

with taking medication. ECF 585-4 at 8.

       The government opposes Plunkett’s Motion at each step of the analysis. Although the

government concedes that some of Plunkett’s medical conditions may constitute an

“extraordinary and compelling reason” in light of the CDC Guidance, ECF 585 at 16, it argues

that the conditions are not sufficiently serious to warrant his release. Id. at 16-19. Among other

things, the government notes that Plunkett is now cancer-free.        Id. at 19.   Moreover, the

government asserts that Plunket is ineligible for release because he is a “profound danger” to the

community. Id. at 21; see id. at 20-22. And, the government maintains that the § 3553(a) factors

militate against granting Plunkett’s Motion. Id. at 23-24.

       To be sure, the coronavirus is not “tantamount to a ‘get out of jail free’ card.” United

States v. Williams, PWG-13-544, 2020 WL 1434130, at *3 (D. Md. Mar. 24, 2020) (Day, M.J.).

But, numerous courts have found that, in light of the COVID-19 pandemic, serious chronic

medical conditions, including obesity, diabetes, and hypertension, qualify as a compelling reason

for compassionate release.     See, e.g., United States v. Gutman, RDB-19-0069, 2020 WL

24674345, at *2 (D. Md. May 13, 2020) (finding defendant’s age of 56 years, multiple sclerosis,

and hypertension satisfied extraordinary and compelling reason); United States v. Coles, No. 00-

cr-20051, 2020 WL 1976296, at *7 (C.D. Ill. Apr. 24, 2020) (granting compassionate release to

defendant with hypertension, prediabetes, prostate issues, bladder issues, and a dental infection);

United States v. Zukerman, ___ F. Supp. 3d ___, 2020 WL 1659880, at *5 (S.D.N.Y. Apr. 3,

2020) (concluding that defendant’s diabetes, hypertension, obesity, and age satisfied

extraordinary and compelling reason); United States v. Williams, PWG-19-134, 2020 WL

3073320 (D. Md. June 10, 2020) (finding obese defendant with a BMI of 32.5 qualified for



                                                14
        Case 1:11-cr-00258-ELH Document 590 Filed 09/23/20 Page 15 of 18



compassionate release in light of COVID-19); United States v. Readus, No. 16-20827-1, 2020

WL 2572280, at *3 (E.D. Mich. May 21, 2020) (“Courts have found that the combination of

prediabetes and obesity have been sufficient to warrant release”); United States v. Ullings, 1:10-

CR-00406, 2020 WL 2394096, at *4 (N.D. Ga. May 12, 2020) (finding defendant’s age,

hypertension, and obesity constituted an extraordinary and compelling reason); United States v.

Foreman, 3:19-CR-62 (VAB), 2020 WL 2315908, at *4 (D. Conn. May 11, 2020) (finding

defendant’s age, hypertension, and obesity satisfied an extraordinary and compelling reason);

United States v. Quintero, 08-CR-6007L, 2020 WL 2175171, at *1 (W.D.N.Y. May 6, 2020)

(finding defendant’s diabetes, compromised immune system, obesity, and hypertension satisfied

an extraordinary and compelling reason).

       Indeed, as noted, the government concedes that, under the CDC guidance, some of

Plunkett’s medical conditions may constitute an “extraordinary and compelling reason.” ECF

585 at 16. Accordingly, I am satisfied that, given Plunkett’s obesity and diabetes, coupled with

his other medical conditions, he readily satisfies the “extraordinary and compelling” prong of the

§ 3582 analysis.

       The Court must also consider the factors set forth in 18 U.S.C. § 3553(a). These include:

(1) the nature of the offense and the defendant’s characteristics; (2) the need for the sentence to

reflect the seriousness of the offense, promote respect for the law, and provide just punishment;

(3) the kinds of sentences available and the applicable Guidelines range; (4) any pertinent

Sentencing Commission policy statements; (5) the need to avoid unwarranted sentence

disparities; and (6) the need to provide restitution to victims.

       As indicated, the government contends that the factors under 18 U.S.C. § 3553(a) militate

against granting Plunkett’s Motion. ECF 585 at 23. According to the government, Plunkett “was



                                                  15
        Case 1:11-cr-00258-ELH Document 590 Filed 09/23/20 Page 16 of 18



an integral, high-ranking member of a major cocaine-trafficking organization.” Id. at 22. And,

the government argues that, if defendant is released, he “might again return to the narcotics-

trafficking business.” Id.

       The government correctly observes that the defendant pleaded guilty to participating in a

large-scale drug trafficking organization. See ECF 585 at 22. And, the gravity of Plunkett’s

offense and his criminal history cannot be minimized.

       Although drug trafficking is generally associated with violence, there were no allegations

that this conspiracy resorted to the use of violence.      ECF 579 at 12. Moreover, none of

Plunkett’s prior convictions involved weapons or allegations of violence. Id. Further, his last

criminal conviction, at the age of 26, occurred more than a decade before the underlying offense.

ECF 579-3, ¶ 32. In that case, the defendant was sentenced to ten years for a felony drug offense

and was released in 2004, after serving about half of that sentence. Id.

       Defendant’s background is notable for its challenges. He was placed in foster care at the

age of one and grew up on welfare and in “a drug infested area.” ECF 579-3, ¶ 54. He began

using marijuana at the age of fifteen and began drinking at the age of seventeen. Id. ¶¶ 62-63.

       Plunkett’s good behavior while incarcerated warrants recognition under 18 U.S.C. §

3553(a). Over the course of more than nine years in prison, defendant has “only had one minor

disciplinary infraction.” See ECF 579-4. Moreover, he obtained his GED in 2012. ECF 579-4

at 1. He enrolled in the Residential Drug Abuse Program and has worked in the facility’s

warehouse since September 2019. Id. Defendant’s efforts at rehabilitation bode well for him,

and suggest that he would not pose a danger to the community if released.

       Further, as noted, Plunkett has already served about 112 months in prison, which equates

to about 62% of his total sentence. ECF 579 at 12. Factoring in credit for good conduct,



                                                16
       Case 1:11-cr-00258-ELH Document 590 Filed 09/23/20 Page 17 of 18



Plunkett has served about 75% of his sentence. ECF 579 at 12. Adjusting for good time,

defendant has approximately 29 months left until his expected release. Id.

       The defendant is the father of two children. ECF 579-3, ¶ 58. He asserts that he has a

release plan, by which he will live in Randallstown, Maryland with his partner of thirteen years.

ECF 579 at 13. His partner has a secure government job with the United States Postal Service.

Id. She also has an eight-year-old daughter for whom the defendant cared prior to his arrest.

ECF 579-3, ¶ 57.

       Finally, Plunkett’s incarceration, with deteriorating health conditions and in the midst of

a global pandemic, has “sufficiently increased the severity of the sentence beyond what was

originally anticipated such that the purposes of sentencing are fully met even with the proposed

reduction.” United States v. Green, TDC-10-761, 2020 WL 2992855, at *4 (D. Md. June 4,

2020); see also United States v. Park, No. 16-cr-00473, 2020 WL 1970603, at *5 (S.D.N.Y. Apr.

24, 2020) (noting that a sentence “that was sufficient but no greater than necessary” may now, in

light of COVID-19, become “one immeasurably greater than necessary”).

       As I see it, Plunkett’s incarceration for a period of about 112 months is sufficient to serve

the goals of incapacitation, deterrence, retribution, and rehabilitation. Accordingly, I find that

the factors under 18 U.S.C. § 3553(a) weigh in favor of reducing Plunkett’s sentence to time

served plus fourteen days, pursuant to 18 U.S.C. § 3582(c)(1)(A)(i), with the added requirement

of one year of home confinement as a condition of supervised release.

                                       V.    Conclusion

       For the forgoing reasons, I shall grant the Motion (ECF 577). Plunkett’s sentence shall

be reduced to time served plus 14 days, to be followed by three years of supervised released.

And, as a condition of supervised release, I will require a one-year period of home confinement.



                                                17
      Case 1:11-cr-00258-ELH Document 590 Filed 09/23/20 Page 18 of 18



      An Order follows, consistent with this Memorandum Opinion.



Date: September 23, 2020                                       /s/
                                                Ellen Lipton Hollander
                                                United States District Judge




                                           18
